             Case 1:18-cr-00799-KMW Document 172 Filed 12/20/19 Page 1 of 1


                                GOLDBERGER & DUBIN, P.C.
                                            ATTORNEYS AT LAW
                                    401 BROADWAY, NEW YORK, NY 10013
                                              (212) 431-9380
                                            FAX (212) 966-0588
PAUL A. GOLDBERGERt
                                         E-MAIL: GND401@AOL.COM
LAWRENCE A. DUBINt*                                                                       t MEMBER   OF NY BAR
EDGAR L. FANKBONNERt                    www.goldbergerdubln.com                           *MEMBER OF NJ BAR




                                                         December 20, 2019

   Hon. Kimba M. Wood
   Daniel Patrick Moynihan
   United States Courthouse
   500 Pearl Street
   New York, New York 10007

                                                Re:      United States v. Ziyu Wang
                                                         Docket No. 18-cr-799-05 (KMW)

   Dem· Judge Wood:

           The parties respectfully request that the Court set Mr. Wang's matter for sentencing in
   early 2020.

                                                         Respectfully submitted,



                                                        Isl Edgar L. Fankbonner
                                                        Edgar L. Fankbonner
                                                        Attorney for Ziyu Wang
  cc:      Alexandra Rothman
           U.S. Attorney's Office
